Case: 2:20-cv-02129-EAS-CMV Doc #: 15-1 Filed: 04/30/20 Page: 1 of 3 PAGEID #: 165




                     Exhibit A
   Case: 2:20-cv-02129-EAS-CMV Doc #: 15-1 Filed: 04/30/20 Page: 2 of 3 PAGEID #: 166




March 26, 2020

Via Electronic Mail and US Mail

The Honorable Frank La Rose
Ohio Secretary of State
22 North Fourth Street, 16th Floor
Columbus, Ohio

Dear Secretary LaRose,

I am the Campaign Manager for Ohioans for Secure and Fair Elections. We are seeking to place a
proposed amendment to the Ohio Constitution before Ohio voters in the November 3, 2020 general
election. The campaign has made considerable headway in the process of doing this, to the point
where under ordinary circumstances we would shortly begin the process of gathering petition
signatures.

As you are well aware, Ohio law sets forth a number of formal requirements for signature gathering,
including the total number of signatures required, a geographic distribution of those signatures,
requirements that the signatures cannot be made by proxy and must be personally witnessed by the
petition circulator, and requirements that the signature be in “ink” rather than electronic.

However, the ongoing COVID-19 pandemic has made it impossible as a practical matter for us to meet
these requirements. Large gatherings and events have been cancelled or banned. Offices, retail
locations, and other places of work have been closed down in compliance with the Governor’s Order,
and social distancing is widely observed, as urged by health experts. Absent these venues and
opportunities for in-person signature gathering, there is no way the campaign can comply with Ohio’s
formal requirements.

I am writing to ask you, as Ohio’s Chief Elections Official, to modify and/or decline to enforce Ohio’s
formal signature requirements in order to make it possible, in light of the current pandemic, for our
proposed amendment to be placed on the ballot this fall so that Ohio voters have an opportunity to
vote on it. As examples of recommendations, I suggest allowing for on-line petition signing and/or
reducing the number of required signatures to a much lower number that could be feasible under
current circumstances. I would be glad to discuss these suggestions with you. In any event, I request
that you respond to this request before the close of business tomorrow, March 27.

Thank you very much,




Antonia C. D. Webb
toni@secureandfairelections.org
              Case: 2:20-cv-02129-EAS-CMV Doc #: 15-1 Filed: 04/30/20 Page: 3 of 3 PAGEID #: 167
                                                                                          Toni Webb <toni@secureandfairelections.org>



Response to Your Letter of March 26, 2020
Grodhaus, Michael <mgrodhaus@ohiosos.gov>                                                                       Fri, Mar 27, 2020 at 4:26 PM
To: "toni@secureandfairelections.org" <toni@secureandfairelections.org>
Cc: "Madrid, Merle" <mmadrid@ohiosos.gov>


  Dear Ms. Webb,



  Thank you for your letter of March 26, 2020 to Secretary LaRose. In your letter, you asked him “to modify and/or decline to enforce
  Ohio’s formal signature requirements in order to make it possible, in light of the current pandemic, for our proposed amendment to be
  placed on the ballot this fall . . .” You stated that as “examples of recommendations, I suggest allowing for on-line petition signing
  and/or reducing the number of required signatures to a much lower number that could be feasible under current circumstances.”



  The current COVID-19 pandemic has upended nearly everything in our lives here in Ohio and in the lives of millions of Americans in
  many other states across the nation. As I know you are well aware, the pandemic even impacted our primary election. I can
  appreciate that the current situation has impacted your organization’s signature gathering for the proposed amendments.



  As you acknowledge in your letter, “Ohio law sets forth a number of formal requirements for signature gathering, including the total
  number of signatures required, a geographic distribution of those signatures, requirements that the signatures cannot be made by
  proxy and must be personally witnessed by the petition circulator, and requirements that the signature be in ‘ink’ rather than
  electronic.” Secretary LaRose is not free to modify or to refuse to enforce the explicit constitutional and statutory requirements for
  initiative petition signature gathering, even in the current crisis. You will have to ask the General Assembly to modify, on an emergency
  basis so they could become effective immediately upon the Governor’s signature, the petition signature gathering requirements that
  exist in statute. But as you know, some of the requirements to which you are referring are in Ohio’s Constitution which the legislature
  cannot change on its own.



  The Secretary and everyone here at the Secretary of State’s Office hope you and the members of your organization stay healthy and
  safe during this very difficult time.




                     D. Michael Grodhaus | Chief Legal Counsel
                     Ofﬁce of the Ohio Secretary of State

                     O: 614.728.9504
                     OhioSoS.gov



  Conﬁdentiality Notice: This message is intended for use only by the individual or entity to whom or which it is addressed and may
  contain information that is privileged, conﬁdential and/or otherwise exempt from disclosure under applicable law. If the reader of this
  message is not the intended recipient, or the employee or agent responsible for delivering the message to the intended recipient,
  you are hereby notiﬁed that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
  received this communication in error, please notify me immediately by telephone. Thank you.




                                                                                                                                       /
